Citation Nr: 1036971	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Alzheimer's disease as 
secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person. 

3.  Entitlement to special monthly compensation as a result of 
being housebound.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 
1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  

In November 2009, the Board remanded the case for additional 
development and this matter now returns for further appellate 
review.  As will be discussed further herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the November 2009 remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD did not aggravate his 
Alzheimer's disease.

2.  Service connection is in effect for a right total knee 
arthroplasty, rated as 60 percent disabling; degenerative joint 
disease of the left knee, status post total knee replacement, 
rated as 60 percent disabling; PTSD, rated as 50 percent 
disabling; residuals of a gunshot wound in the anterior muscles 
at the ankle of the right leg, rated as 10 percent disabling; 
residuals of a gunshot wound scarring of the right chin, rated as 
10 percent disabling; degenerative arthritis of the right hip 
associated with residuals of a gunshot wound of the anterior 
muscles at the ankle of the right leg, rated as 10 percent 
disabling; arthritis of the left hip associated with right total 
knee arthroplasty, rated as 10 percent disabling and arthritis of 
the left knee with limited flexion associated with a total right 
knee arthroplasty, rated as 10 percent disabling.

3.  The Veteran is not blind or a patient in a nursing home and 
his service-connected disabilities do not render him unable to 
care for most of his daily personal needs or to protect himself 
from the hazards and dangers incident to his daily environment 
without the assistance of others.

4.  The Veteran is not substantially confined to his home as a 
result of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Alzheimer's disease is not proximately due to or the result 
of PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2009). 

2.  The criteria for special monthly compensation due to the need 
for regular aid and attendance are not met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2009). 

3.  The criteria for special monthly compensation due to being 
housebound are not met.  38 U.S.C.A. § 1114(s) (West 2002); 38 
C.F.R. § 3.350(i) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, with respect to the 
Veteran's secondary service connection claim, a March 2008 
letter, sent prior to the initial unfavorable AOJ decision issued 
in September 2008, advised the Veteran of the evidence and 
information necessary to substantiate his such claim as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.  Additionally, the March 2008 letter 
informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.  

Regarding his claims of entitlement to special monthly 
compensation based on the need for the regular aid and attendance 
of another person and as a result of being housebound, a March 
2008 letter, sent prior to the initial unfavorable AOJ decision 
issued in September 2008, advised the Veteran of the evidence and 
information necessary to substantiate such claims as well as his 
and VA's respective responsibilities in obtaining such evidence 
and information.  The Board further observes that the Veteran was 
not provided notice of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra, as relevant to his special monthly compensation claims.  
As the Board concludes herein that the preponderance of the 
evidence is against the Veteran's claims, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Therefore, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision based on any 
error contained in the VCAA duty to notify notice(s).  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the AOJ, the 
Board must consider whether the Veteran has been prejudiced 
thereby). 

Relevant to the duty to assist, service treatment reports and 
voluminous VA clinical reports have been obtained.  The Veteran 
has not identified any additional, outstanding records that he 
wishes to be considered in his appeal.  He has also been afforded 
numerous VA examinations to assess the severity of his service-
connected disabilities.  The VA examination in March 2010 
included, as requested by the Board in its November 2009 remand, 
an opinion as to whether the Veteran's Alzheimer's disease was 
aggravated by his PTSD.  As such, the Board determines that the 
AOJ has substantially complied with the November 2009 remand 
directive in obtaining a medical opinion such that no further 
action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.


II.  Analysis

A.  Alzheimer's Disease as Secondary to PTSD 

The Board notes that the Veteran does not allege, nor does the 
record reflect, that he first manifested Alzheimer's disease 
during service or that such is otherwise related to service on a 
direct basis.  He also does not claim that his service-connected 
PTSD caused his Alzheimer's disease.  Rather, in documents of 
record, the Veteran has claimed that his PTSD aggravated his 
Alzheimer's disease.  See Robinson v. Shinseki, 557 F.3d 1355, 
1361 (2008) (claims which have no support in the record need not 
be considered by the Board as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

The record reflects a diagnosis of Alzheimer's disease at May 
2006, September 2007, and August 2008 VA psychiatric 
examinations, with the examiners specially noting at the May 2006 
and September 2007 VA examinations that the Veteran's Alzheimer's 
disease was "not service-related."  As indicated, the Veteran 
was afforded a VA examination in March 2010 to address his 
contention that his Alzheimer's disease was aggravated by PTSD.  
Following a review of the clinical evidence of record contained 
in the claims file and examination of the Veteran, the examiner 
concluded that the Veteran's Alzheimer's disease was not 
aggravated by PTSD.  The examiner also noted that the Veteran had 
submitted no clinical evidence to support his assertion that his 
Alzheimer's disease was aggravated by PTSD.  

The Board accords great probative weight to the March 2010 VA 
opinion as such is based on a full review of the record, an 
interview with the Veteran, and a mental status examination.  
Moreover, the examiner provided a full and complete rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) (the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches).  Additionally, the 
Court has held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion...must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  In this regard, the Board finds 
that the March 2010 examiner offered a clear opinion with a 
reasoned medical explanation connecting such with supporting 
data.  Therefore, in light of the foregoing, the Board accords 
great probative weight to the March 2010 VA opinion.   

The Board notes that the Veteran has contended on his own behalf 
that his Alzheimer's disease is aggravated by his service-
connected PTSD.  The Board observes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's Alzheimer's 
disease and his PTSD to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
psychiatric symptomatology, the Board accords his statements 
regarding the etiology of Alzheimer's disease little probative 
value as he is not competent to opine on such a complex medical 
question.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his Alzheimer's disease and 
his PTSD.  In contrast, the March 2010 VA examiner took into 
consideration all the relevant facts in providing his opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his Alzheimer's disease are outweighed 
by the competent and probative March 2010 VA examiner's 
findings.  As such, the Board finds that service connection for 
Alzheimer's disease is not warranted.  

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, supra.  


B.  Entitlement to Special Monthly Compensation Based on the Need 
for the Regular Aid and Attendance by another Person or on Being 
Housebound

Service connection is in effect for a right total knee 
arthroplasty, rated as 60 percent disabling; degenerative joint 
disease of the left knee, status post total knee replacement, 
rated as 60 percent disabling; PTSD, rated as 50 percent 
disabling; residuals of a gunshot wound in the anterior muscles 
at the ankle of the right leg, rated as 10 percent disabling; 
residuals of a gunshot wound scarring of the right chin, rated as 
10 percent disabling; degenerative arthritis of the right hip 
associated with residuals of a gunshot wound of the anterior 
muscles at the ankle of the right leg, rated as 10 percent 
disabling; arthritis of the left hip associated with right total 
knee arthroplasty, rated as 10 percent disabling and arthritis of 
the left knee with limited flexion associated with a total right 
knee arthroplasty, rated as 10 percent disabling.

Entitlement to aid and attendance benefits is based on a showing 
that due to service-connected disability, the claimant is (1) 
blind, or (2) a patient in a nursing home, or (3) requires the 
regular assistance of another person for most of the activities 
of daily living and for protection against the hazards or dangers 
incident to daily life.  38 C.F.R. §§ 3.350, 3.351.  At the 
outset, the Board notes that the Veteran is not blind or a 
patient in a nursing home and it has not been otherwise 
contended. 

The elements considered in making a determination regarding the 
third basis for establishing entitlement to aid and attendance 
benefits include the inability, due to service-connected 
disability, to perform such tasks as to dress and undress 
oneself, to maintain ordinary cleanliness, to feed oneself, to 
attend to the wants of nature, or to have such physical or mental 
incapacity that the care or assistance on a regular basis of 
another person to protect the Veteran from hazards or dangers 
incident to his daily environment is necessary.  38 C.F.R. 
§ 3.352(a).  

Applying the above provisions to the facts of this case, the 
reports from a May 2007 VA examination noted that as a result of 
the service-connected right and left knee disabilities, there was 
mild impairment of feeding and moderate impairment of bathing, 
dressing, toileting and grooming.  A September 2007 VA 
examination resulted in the conclusion that the Veteran's 
service-connected knee disabilities resulted in no impairment of 
feeding or grooming and moderate impairment of bathing, dressing 
and toileting.  This examination indicated that service-connected 
hip disability resulted in no impairment of feeding and grooming 
and moderate impairment of bathing and dressing.   The service-
connected gunshot wound residuals in the right ankle were said to 
have resulted in no effects on the activities of daily living.   

It was the conclusion of the VA examiner who conducted the most 
recent VA physical examination in August 2008 that muscle 
functioning in terms of comfort, endurance, and strength was 
sufficient to perform the activities of daily living.  It was 
indicated on these examination reports that the Veteran always 
used a cane for walking and that he was not able to walk more 
than a few yards.  The examiner stated the Veteran used a walker 
for longer distances, and that he stated he did his own showering 
and toileting and that he has no difficulty with grooming or 
feeding.  The Veteran was said to do limited driving with the 
assistance of his wife.

A VA psychiatric examination conducted in August 2008 noted that 
the Veteran was able to care for himself with regard to the 
activities of daily living.  The examiner stated that the 
Veteran's PTSD "appears to be relatively mild at this point and 
does not interfere[e] with his daytime activities with the 
exception of his irritability."  Reports from the March 2010 VA 
psychiatric examination noted that the Veteran had no problems 
with toileting, grooming, and self-feeding and only slight 
impairment in the bathing, dressing, and undressing.  The 
examiner noted the Veteran's PTSD symptoms remained relatively 
unchanged since the last examination in August 2008, with no 
changes in the Veteran's functional status and quality of life 
since his last examination.  He stated that any decline in 
functioning since the last examination was "primarily 
attributable to gradual progression of Alzheimer's disease and 
changes in memory processes."  

The findings above clearly indicate that while the Veteran has 
some difficulties with the activities of daily living, he is not 
dependent solely on others to perform such daily tasks as 
dressing and feeding himself, using the bathroom, or eating.  
Moreover, the evidence does not indicate that service-connected 
disabilities, irrespective of any impairment from the nonservice-
connected Alzheimer's disease, renders the Veteran unable to 
protect himself from the hazards of daily living.  The above 
examination findings otherwise do not reflect that the criteria 
for aid and attendance are met with consideration of solely 
service-connected disability.  Accordingly, the claim for special 
monthly compensation based on the need for the regular aid and 
attendance by another person must be denied.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  As the preponderance of 
the evidence is against this claim, the doctrine is not for 
application.  Gilbert, supra.  

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 38 
C.F.R. § 3.350(i) is payable where the Veteran has a single 
service-connected disability rated as 100 percent and either has 
additional service-connected disability or disabilities 
independently rated as 60 percent, separate and distinct from the 
100 percent service-connected disability and involving different 
anatomical segments or bodily systems or is permanently 
housebound by reason of service-connected disability or 
disabilities.  The "housebound" requirement is met when the 
Veteran is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.

Applying the provisions above, the Board finds that the Veteran 
is not housebound or substantially confined to his home due 
solely to service-connected disabilities.  As indicated above, 
there is significant impairment due to nonservice-connected 
Alzheimer's disease, and as the Veteran was said to be able to 
drive with the assistance of his wife, he cannot be said to be 
substantially confined to his home due to service-connected 
disabilities.  Therefore, the Board concludes that an award of 
special monthly compensation due to being housebound is not 
warranted.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  As the 
preponderance of the evidence is against this claim, the doctrine 
is not for application.  Gilbert, supra.  




ORDER

Service connection for Alzheimer's disease as secondary to PTSD 
is denied.  

Special monthly compensation based on the need for the regular 
aid and attendance of another person is denied.  

Special monthly compensation as a result of being housebound is 
denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


